Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claim 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-6 and 11-15 of copending Application No. 15734671 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims also discloses a synthetic leather having a base layer, adhesive layer and skin layer [clm 1] wherein the adhesive layer is made from the same aqueous polyurethane with the same isocyanate [clms 1-3] and a polyol resulting in the same concentration of anionic groups [clm 4], aromatic ring concentration [clm 5] and molecular weight [clm 6].
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-4 and 7 of copending Application No. 16648396 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims also discloses a synthetic leather having a base layer, adhesive layer and skin layer [clm 1] wherein the adhesive layer is made from the same aqueous polyurethane with the same isocyanate [clms 1-2] and a polyol resulting in the same .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Tetsui (WO 2015033732 A1, hereinafter the US equivalent US 20160208432 A1 is cited).
Example 1 [0082] of Tetsui disclose the reaction product of 1000 g of polycarbonate polyol, 17 g of dimethylolpropionic acid (i.e. 126.9 mmol of acid functions), 47 g of ethylene glycol, and 344 g of diphenylmethane diisocyanate (i.e. 1.37 mol MDI = 2.75 mol of aromatic rings) which results in 0.09 mmol/g of anionic (carboxyl) groups and 1.95 mol/kg of aromatic rings. The diisocyanates may alternatively be tolylene diisocyanate [0044] which will have an aromatic ring content of about 0.98 mol/kg. The composition can be used as a bonding layer and/or a top layer by impregnating a base fabric and coagulating to make an artificial leather [0070-0074].



Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Miyamura et al (JP 2007119749 A).
Miyamura discloses a synthetic layer comprising a fabric base layer [p2¶9], an aqueous polyurethane adhesive layer (intermediate layer) [p4¶10, p7¶4] and an aqueous polyurethane skin forming layer [p1¶1]. An example of the adhesive layer forming composition is an aqueous dispersion of a polyurethane prepared from 300 parts polyol with molecular weight 2000, 49.5 parts diisocyanate, and 12 parts dimethylolpropionic acid [p7¶4] which results in a resin with about 0.25 mmol/g of acid (anionic) groups. The isocyanate may also be tolylene diisocyanate [p2, final ¶] which would result in the adhesive layer resin having 0.79 mol/kg of aromatic ring. 
This rejection is made under both 35 USC 102 anticipation and 35 USC 103 obviousness. Examiner holds the opinion that the limited number of disclosed isocyanates would allow the ordinarily skilled artisan to readily envisage the claimed aromatic isocyanate/toluene isocyanate with the rest of the claimed elements (that are exemplified), therefore the claims are anticipated. In the alternative, the claims are certainly obvious over the combination of elements disclosed, and the mere fact that a reference suggests a multitude of possible combinations does not in and of itself make any one of those combinations less obvious.  Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M DOLLINGER whose telephone number is (571)270-5464. The examiner can normally be reached 10am-6:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766



/MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766